Name: Commission Regulation (EC) NoÃ 110/2009 of 5Ã February 2009 amending the list of countries mentioned in Annex I to Council Regulation (EC) NoÃ 519/94
 Type: Regulation
 Subject Matter: Europe;  world organisations;  international trade;  Asia and Oceania;  cooperation policy
 Date Published: nan

 6.2.2009 EN Official Journal of the European Union L 37/4 COMMISSION REGULATION (EC) No 110/2009 of 5 February 2009 amending the list of countries mentioned in Annex I to Council Regulation (EC) No 519/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 427/2003 of 3 March 2003 on a transitional product-specific safeguard mechanism for imports originating in the Peoples Republic of China and amending Regulation (EC) No 519/94 on common rules for imports from certain third countries (1), and in particular Article 22(3) thereof, After consulting the Advisory Committee, Whereas: (1) By Regulation (EC) No 519/94 (2) the Council adopted common rules for imports from certain third countries which also contain provisions on safeguard measures. (2) Regulation (EC) No 519/94 applies inter alia to imports originating in Ukraine. (3) By Regulation (EC) No 427/2003 the Council adopted common rules for a transitional product-specific safeguard mechanism for imports originating in the Peoples Republic of China and amended Regulation (EC) No 519/94 on common rules for imports from certain third countries. (4) By Regulation (EC) No 427/2003 the Council delegated to the Commission the responsibility for updating Annex I to Regulation (EC) No 519/94. (5) In view of the accession of Ukraine to the World Trade Organization, provision should be made that Ukraine is removed from the scope of Regulation (EC) No 519/94. (6) The measures provided for in this Regulation are in accordance with the opinion of the Advisory Committee, HAS ADOPTED THIS REGULATION: Sole Article Ukraine shall be removed from Annex I to Regulation (EC) No 519/94. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 2009. For the Commission Catherine ASHTON Member of the Commission (1) OJ L 65, 8.3.2003, p. 1. (2) OJ L 67, 10.3.1994, p. 89.